Citation Nr: 0504044	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03- 31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or 
housebound.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served a member of the Philippine Army, United 
States Armed Forces in the Far East (USAFFE), from December 
1941 to September 1942, including as a prisoner of war (POW) 
from April 1942 to September 1942, and was a member of the 
Philippine Army from August 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The RO addressed the issue of entitlement to an increased 
evaluation for ischemic heart disease in the October 2003 and 
August 2004 Supplemental Statement of the Case; however, it 
does not appear that the veteran has disagreed with this 
evaluation or that he has filed a substantive appeal 
addressing this issue.  This issue is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  In 
February 2005, the Board received a letter from the veteran 
along with attached medical statements from two separate 
physicians dated in December 2004.  The veteran did not 
submit a waiver of initial consideration of this evidence by 
the RO and as the evidence was sent directly to the Board, 
the RO did not issue a supplemental statement of the case 
addressing such new evidence.   In Disabled Am. Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003), the Federal Circuit Court emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
veteran's waiver.  In light of the Federal Circuit decision 
discussed above, the most appropriate action would be to 
remand this claim to the RO for initial consideration of the 
additional evidence submitted in February 200.  Accordingly, 
a remand is required for consideration of this evidence by 
the RO and the issuance of an SSOC.

In addition, the letter from the veteran received by the 
Board in February 2005 is ambiguous as to his intent to 
continue the appeal.  He references not continuing his appeal 
to the Board, but also submits new medical evidence pertinent 
to the issue on appeal.  The RO is instructed to contact the 
veteran and inquire as to whether he desires to continue his 
appeal.  

Accordingly, the case is REMANDED for the following 
development:

1.  Contact the veteran and ascertain 
whether he desires to continue with his 
claim for entitlement to special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person or housebound.  

2.  If the veteran continues his appeal, 
the VBA AMC should review the new medical 
evidence and re-adjudicate the veteran's 
claim for entitlement to special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person or housebound.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




